UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6897


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY A. MILTON, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Michael F. Urbanski,
District Judge. (5:95-cr-70074-MFU-1; 5:14-cv-80785-MFU-RSB)


Submitted:   November 19, 2015              Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory A. Milton, Appellant Pro Se.       Anthony Paul         Giorno,
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Gregory      A.      Milton   seeks    to    appeal     the    district       court’s

orders    finding         Milton’s     most    recent     28    U.S.C.      § 2255       (2012)

motion    to    be    an      unauthorized,        successive       § 2255    motion,         and

dismissing it for lack of jurisdiction, and denying Milton’s

Fed. R. Civ. P. 59(e) motion to alter or amend that order.                                    The

orders are        not     appealable      unless      a   circuit     justice       or    judge

issues      a        certificate         of        appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue     absent        “a     substantial     showing         of    the     denial      of     a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating        that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see       Miller-El    v.   Cockrell,       537    U.S.    322,       336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Milton has not made the requisite showing.                          Accordingly, we deny

a   certificate         of    appealability         and   dismiss     the    appeal.           We

                                               2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3